Metcalf, J.
The town had no authority to raise money for the purpose of procuring uniforms for the artillery • company, and therefore the vote to raise five hundred dollars for that purpose was illegal and void. Tash v. Adams, 10 Cush. 254.
The officers of the company could acquire no rights under an unauthorized and void vote, nor under an order which the selectmen had no authority to draw. And if they suffer loss in consequence of their reliance on such vote and order, it is like other cases of loss occasioned by misplaced confidence. Parsons v. Goshen, 11 Pick. 396.

Injunction made perpetual-